DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Election/Restrictions & Status of Claims
Claims 17-18, 20-22, and 24-28 remain for examination and are addressed in this office action of which claim 28 was amended in the reply filed 11/13/2020.

Claim Interpretation
The term "thin slab" is interpreted as "slabs having a thickness of 30 to 100 mm" in view of the definition provided in page 14 (last paragraph lines 5-6) of the original specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18, 20-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222777 A1 of Fortunati (US'777), and further in view of Induction heating in hot rolling mills  of Abdurahman (NPL'1), What Is Bell Annealing? of RAD-CON Inc. (NPL'2) and US 6331215 B1 of Toge (US'215).
List 1
Element
Instant Claims
(weight %)
US'777
 (weight %)
US'777
Steel 2
 (weight %)
Si
2.50 – 4.00 
2.1 – 4.5 
3.0
C
0.030 – 0.100
≤ 0.1
0.058
Mn
0.160 – 0.300 
0.02 – 0.50 
0.2
Cu
0.100 – 0.300 
0.01 – 0.3
0.10
sol. Al
0.020 – 0.040 
≤ 0.07
0.0224
Sn
0.050 – 0.150
≤ 0.15
0.09
S
< 0.01 (100 ppm)
≤ 0.04
0.006
N
< 0.01 (100 ppm)
≤ 0.015
68 ppm
One or more of
Cr, V, Ni, Mo, Nb
One or more of
Cr, V, Ni, Mo, Nb
Nb
V: 0.002
Fe + impurities
Balance
Balance
Balance









It is noted that the independent claim of the instant claims is claim 28. Since 17-18, 20-22 and 24-27 are dependents of claim 28, claim 28 is addressed first.
Regarding Claim 28, US'777 teaches a grain-oriented electrical steel (GOES) strip and a method of making it {US'777 abstract, [0001] – [0065], claims 1-14} [reads on the instant imitation of “A process for producing grain-oriented electrical steel strip”]. Additionally, US'777 teaches its steel having specific compositions wherein a specific example, Steel 2 in Table 2, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. Moreover, US'777 teaches that its steel has a broad compositional range wherein the US'777 abstract, [0001] – [0025], claim 1}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art as shown in the List 1 above, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
Regarding the amendment to instant claim of the ratios, it is noted that the prior art does not teach of the ratios of Mn/S being greater than 6 and Al/N being greater than 4 as claimed in the instant claim. However, US'777 teaches that its specific example Steel 2 has 0.2 Mn, 0.024 Al, 0.006 S and 0.0068 N which yields Mn/S = 33.33 and Al/N to be 3.53 which means that the specific composition meets the claimed range of Mn/S but does not meet the claimed range of Al/N. However, US'777 teaches Mn, Al, S and N in ranges that overlap the claimed range of instant claim {Mn: 0.160 – 0.300 (instant claim) vs. 0.02 – 0.50 (prior art); Al: 0.020 – 0.040 (instant claim) vs. ≤ 0.07 (prior art); S: < 0.01 wt% or <100 ppm (instant claim) vs ≤ 0.04 wt% or ≤ 400 ppm (prior art) and N: < 0.01 wt% or <100 ppm (instant claim) vs ≤ 0.015 wt% or ≤ 150 ppm (prior art)}. Therefore, the claimed ranges of the ratios of Mn/S and Al/N of the instant claim would also overlap or lie inside the ranges disclosed by the prior art since the ranges of Mn, Al, S and N of the instant claims overlap or lie inside ranges disclosed by the prior art the thereby rendering the claimed ranges obvious over the teachings of the prior art (For example: Al/N would have a range of 1.33 (obtained by 0.02/0.015) to 40 (obtained by 0.04 / 0.001 -  see [0016] of prior art that indicates inhibitor and preferable maximum of N; Mn/S prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 
US'777 also teaches that the method of making its steel comprises 
A) [claim 1] a molten alloy with a chemical composition as specified in the List above which reads on the [step a] of instant claim 28;
B) [claim 1] continuously casting the molten alloy in a strand having a thickness in the range of from 50 to 100 mm which reads on the [step b] of instant claim 28; [This also reads on the instant imitation of “by means of thin slab continuous casting” of the instant claim 28.]
C) [claim 1] homogenisation of the strand at a temperature in the range of from 1000 to 1300° C which reads on the [step c] of instant claim 28;
D) US'777 teaches [0041] In an embodiment of the invention the transfer bar is reheated between exiting the roughing stage and entering the finishing stage during the sequence of steps of the continuous hot rolling to increase the core temperature of the transfer bar by at least 30° C. This reheating of the transfer bar reduces any temperature fluctuations over the length and/or width of the transfer bar, thereby homogenising the recrystallization. In addition. the first hot rolling of the prior art is done after being homogenized. US'777 [0024] also teaches “According to the invention, it is essential that the core temperature of the cast strand is kept above 900° C. before the beginning of hot rolling in order to keep a certain amount of sulphur and/or selenium and nitrogen in solid solution in the metallic matrix to be available for fine thereby reading on the heating to a temperature range in the [step d] of instant claim 28 since the claimed range of within 1350-1380°C of the instant claims overlap or lie inside ranges disclosed by the prior art (prior art suggests above 900°C for core temperature). With respect to the induction heating of the instant claim, it is noted that the prior art does teach heating in an induction heating device as claimed in the instant claim. NPL'1 {NPL'1 abstract, page 71-74} teaches that intelligent temperature increase at various points can be provided by induction heating and it can be integrated into hot rolling mills. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to integrate the inducting heating as taught by NPL'1 to heat the steel of US'777 during the hot rolling process since induction heating allows large amount of energy to introduced into the material to be heated within a very short time {NPL'1 page 71};
E) [0042] In an embodiment of the invention the first roughing stage consists of two uni-directional and consecutive rolling stands and wherein the reduction in the first rolling stand is lower than 40%. [0043] In an embodiment of the invention the reduction in the second rolling stand is higher than 50%. US'777 also teaches [claim 12] that the final hot-rolled strip coils have a thickness in the range of at least 1.0 mm and/or at most 3.0 mm, thereby reading on the [step e] of instant claim 28;
F) [claim 1] cooling the final hot-rolled strip between the finishing stage and the coiling station; coiling the final hot-rolled strip at a coiling temperature in the range of from 500 to 780°C which reads on the [step f] of instant claim 28;
G) [claim 1] continuous annealing the hot-rolled strip at a maximum temperature of 1150° C, [0031] continuous annealing the hot-rolled strip at a maximum temperature of 1150°C, which reads on the [step g] of instant claim 28;
H) [claim 1] cold rolling the annealed strip to the final cold-rolled thickness in the range of from 0.15 to 0.5 mm by single cold rolling or by double cold rolling with an intermediate continuous annealing; [0061] The coils have been then cold rolled in a single stage and five passes from 2.3 mm to 0.29 mm; which reads on the [step h] of instant claim 28; Regarding the amendment to the [step h] of the instant claim of “wherein during at least one or more of the final three passes, the hot-rolled strip reaches a temperature of at least 180°C to a maximum of 260°C, resulting from processing heat produced during rolling, for a period of at least five minutes”, the prior art does not explicitly teach of this limitation. However, the prior art teaches a substantially similar cold-working process as claimed in the instant claim [five passes for cold rolling and rolling from 2.3 mm to 0.29 mm]. In addition, one skilled in the art recognizes that cold rolling of steel is done at room temperature. Since the prior art teaches a step of cold rolling that is identical to that is claimed in the instant claim as shown above, and cold rolling of steel is done at room temperature, and the cold rolling in the prior art is done after a continuous annealing that is substantially identical to the one of the instant claim [see step G analysis above], one would expect that the temperature ranges and the time period as claimed in the instant claim would exist in the steel of the prior art during its processing of the cold rolling since the cold rolling and the step preceding it are substantially identical. See MPEP § 2112.01. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
I) [claim 1] continuous annealing the cold-rolled strip to induce primary recrystallisation and, optionally, decarburization and/or nitriding at a temperature in the range of 750 to 850° C. which reads on the [step i – this is the first step i recited in the instant claim. The embedded steps are addressed below;
J) [claim 1] coating the annealed strip with an annealing separator and coiling the annealed strip; which reads on the [step j] of instant claim 28;
K) [claim 1] annealing the coiled strip to induce secondary recrystallisation; [0062] After the annealing treatment the two cold rolled materials have been coated with MgO separator and subjected to static high temperature annealing to induce secondary recrystallization. [0004] Goss texture sharpness and related magnetic behaviour are obtained by selective secondary recrystallisation during final annealing, thereby reading on the secondary recrystallization to form a steel strip having Goss texture [step k] of instant claim 28; 
With respect to the temperature of the instant claim of >1150°C, it is noted that the prior art does not explicitly teach of the annealing temperature. However, the prior art teaches of a steel with substantially similar composition (see analysis above) and that it undergoes selective secondary recrystallization to attain Goss texture sharpness and related magnetic behaviour. Since the secondary recrystallization temperatures are dependent on the composition of the steel, one skilled in the art would expect the secondary recrystallization temperature range of the prior art to be in the range as claimed in the instant claim since the steel of the prior art and that of the instant claim have substantially identical composition. 
With respect to the bell-type annealing of the instant claim, it is noted that the prior art US'777 does not teach of the Bell type as claimed in the instant claim. However, one skilled in the art recognizes that Bell furnace is conventionally used in steel making for annealing and as shown by NPL'2, Bell-Type annealing furnace offers “Excellent temperature uniformity, Consistent product quality, Good production rates, Low operating costs, Efficient use of furnace asset by cooling with inner cover, Savings in shop floor space requiring less capital investment and reducing material handling” during the annealing process. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill NPL'2 to anneal the steel of US'777 since Bell-Type annealing furnace offers “Excellent temperature uniformity, Consistent product quality, Good production rates, Low operating costs, Efficient use of furnace asset by cooling with inner cover, Savings in shop floor space requiring less capital investment and reducing material handling” during the annealing process. {NPL'2 page 1, 2};
L) [claim 1]  continuous thermal flattening annealing of the annealed strip; coating the annealed strip for electric insulation; thereby reading on stress-free annealing of the [step l] of instant claim 28 since one skilled in the art recognizes that thermal flattening annealing relieves stresses in the steel and therefore reads on the claimed elements of the instant claim.
With respect to the claimed details of embedded in step i) of instant claim 28, 
US'777 teaches “[0038] Afterwards the cold-rolled material is continuously annealed to induce primary recrystallisation in the material and, if necessary, decarburized and/or nitrided, by regulating the chemical composition of the annealing atmosphere … Decarburization during the recrystallisation annealing is conducted wherein the annealing atmosphere is regulated to be slightly oxidising. A typical oxidising atmosphere for this purpose is a mix of H2, N2 and H2O vapour. [0039] An adjustment of the amount of grain growth inhibitors can be adopted to further increase the magnetic stability of the final products. In this case the addition of grain growth inhibitors into the metallic matrix can be done by injecting nitrogen atoms in the strip from the surface. This can be done during the continuous annealing adding to the annealing atmosphere a nitriding agent, such as NH3. Many different conditions can be adopted in order to inject the additional desired amount of nitrogen in terms of temperature, time, atmosphere composition and in case also decarburization is adopted, nitriding can be performed concomitantly with decarburization or after decarburization. In the process according to the invention the nitriding treatment is performed in the same continuous annealing line right after the annealing treatment devoted to recrystallisation and eventually decarburization by 3 at a temperature in the range of 750-850° C. Finally the annealed strip is coated by an annealing separator. This annealing separator may be a conventional annealing separator mainly composed of MgO, but alternative annealing separators may be used. The coated strip is then coiled and subjected to Coil annealing to induce secondary recrystallisation in the material, and to continuous thermal flattening annealing and finally optionally coated for electric insulation. In an embodiment, the decarburisation may be performed at a different temperature than the nitriding temperature (see e.g. example 3), wherein the decarburisation may even be performed outside the range of 750-850° C.), but the nitriding treatment has to be performed at a temperature in the range of 750-850° C.;” thereby reading the decarburization annealing phase and nitridation annealing phase of the instant claims. 
With respect to the times (maximum period of 150 seconds, maximum period of 50 seconds and maximum period of 40 seconds), the prior art US'777 Examples 2-5 in [0058] – [0065] show that the examples of decarburization annealing and nitridation annealing in the ranges of 100s, 20s, [Example 2] which falls within the claimed range of the times (also intermediate annealing can be interpreted as a duplication of decarburization or nitridation annealing since they all have similar temperature ranges and the composition of the atmosphere is open-ended with the use of the transitional term "contains") thereby reading on the claimed features of the instant claim.
With respect to the partial pressures claimed in the instant claims of the H2O to H2, it is noted that the prior art US'777 does not explicitly teach of the specific partial pressure ranges as claimed in the instant claim. In the same field of endeavor of steel making, US'215 {US'215 abstract, col 1:5 – col 51:25, claims 1-16} teaches that decarburization-annealing the cold-rolled sheet with a ratio of partial steam pressure to partial hydrogen pressure (P(H2O)/P(H2)) below about 0.7 in the course of constant heating and with P(H2O)/P(H2) lower in the course of temperature rise than in the constant heating; {US'215 claim 1}. It also teaches that the US'215 col 44:10-20, Table 21}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to integrate the partial pressure variations as taught by US'215 during the decarburization, nitridation steps of US'777 to attain steel with desired magnetic properties {US'215 table 21 show how iron loss can be adjusted with variations in partial pressure} and thereby attaining a steel with grain sizes as required to attain the optimal iron loss.
With respect to the intermediate reduction annealing phase, US'777 teaches that “[0049] In an embodiment of the invention the cold-rolled strip after decarburisation is subjected to continuous annealing in a nitriding atmosphere and wherein the strip temperature is held in the range of from 750°C to 850°C, [0061] The coils have been then cold rolled in a single stage and five passes from 2.3 mm to 0.29 mm followed by continuous annealing at 840° C. for a soaking time of about 100 seconds in wet H2-N2 atmosphere for decarburization and after that at 830° C. for a soaking time of about 20 seconds in wet H2-N2-NH3 atmosphere for nitriding. [0062] Cold rolled coils of 0.29 mm of Example 2 of schedule a and b have been continuously annealed at 850° C. for a soaking time of about 100 seconds in wet H2-N2 atmosphere for decarburization and after that annealed at 830° C. for a soaking time of about 20 seconds in wet H2-N2-NH3 atmosphere for nitriding.” which reads on the intermediate annealing phase of the instant claims since it proposes an annealing with substantially identical temperature range as well as atmosphere containing H2, N2 as the instant claims. In addition, Examiner notes that the claimed intermediate reduction annealing phase and the nitridation annealing phase of the instant claim are similar or overlap in terms of temperatures, partial pressure ratio and the constituents of the annealing atmosphere. Therefore, the prior art teachings of the nitriding with the temperatures and times as noted above would read on it as this just a splitting up or repetition of a step that is already taught in the prior art. It is noted that the applicant has not demonstrated the criticality of making the step separable into two steps as opposed being done 
Regarding the limitation to the instant claim of “wherein at least 2 vol.% to a maximum of 12 vol.% ammonia (NH), referred to a total gas flow rate, is added separately to the annealing atmosphere, with the ammonia being blown onto both upper and lower strip surfaces of the cold-rolled strip”, it is noted that the prior art US'777 does not explicitly teach of the range of ammonia as claimed in the instant claim. However, US'777 [0039] teaches "This can be done during the continuous annealing adding to the annealing atmosphere a nitriding agent, such as NH3.” "Many different conditions can be adopted in order to inject the additional desired amount of nitrogen in terms of temperature, time, atmosphere composition" and is to provide " An adjustment of the amount of grain growth inhibitors can be adopted to further increase the magnetic stability of the final products. In this case the addition of grain growth inhibitors into the metallic matrix can be done by injecting nitrogen atoms in the strip from the surface." thereby making the nitrogen content (which comes from the ammonia content) thereby making the ammonia/nitrogen in the steel a result effective variable. It is noted that the instant specification has not provided any criticality of the claimed range of ammonia in atmosphere in the cold-rolled strip. Therefore, it would have been obvious to one skilled in the art to adjust the ammonia content as suggested by the prior art, including the range claimed in the instant claim, to provide the addition of attain the desired magnetic stability of the final products. With respect to the ammonia being on the lower and upper strip surfaces, the prior art US'777 teaches that the NH3 is part of the annealing atmosphere. Therefore, the ammonia would reach the upper and lower surfaces.
Regarding claim 17, US'777 [0039] teaches "This can be done during the continuous annealing adding to the annealing atmosphere a nitriding agent, such as NH3." "Many different 
Regarding claim 18, US'777 teaches that [0038] One important purpose of the annealing of the hot rolled strip is to complete the recrystallisation of the material after the finishing stage to exploit the deformation energy stored in the strip after the rapid cooling before the coiling of the final hot-rolled strip. To obtain finished GOES with excellent magnetic properties the final-hot rolled strip must be continuously annealed at a maximum temperature not exceeding 1150° C. Preferably the heating time from 500° C. to this maximum temperature does not exceed 60 seconds., thereby reading on the heating rate of the instant claim.
Regarding claim 20, US'777 teaches [0024] According to the invention, it is essential that the core temperature of the cast strand is kept above 900° C. before the beginning of hot rolling in order to keep a certain amount of sulphur and/or selenium and nitrogen in solid solution in the metallic matrix to be available for fine precipitation during rolling. If the core temperature drops below 900° C. then these elements prematurely precipitate in the strand and due to thermodynamic and kinetics reasons an undesirable long times and high temperatures in MPEP § 2112.01. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 21, US'777 [0024]-[0027] teaches that the hot rolling is done above 950°C and in multiple steps/passes thereby reading on the instant claim.
Regarding claim 22, US'777 {claim 10} teaches that the final hot-rolled strip is cooled prior to coiling the strip at a cooling rate of at least 100° C./sec thereby reading on the limitations of the instant claim.
Regarding claim 24, US'777 [0057] teaches that the hot rolled strip was then continuously annealed, pickled and subsequently cold rolling to 0.30 mm by single cold rolling indicating that pickling can be integrated as claimed in the instant claim. In addition US'777 [0030] teaches of cold rolling the annealed strip to the final cold-rolled thickness in the range of from 0.15 to 0.5 mm by single cold rolling or by double cold rolling with an intermediate continuous annealing; thereby indicating that the cold rolling can be completed with intermediate annealing as claimed in the instant claims.
Regarding claim 25, US'777 teaches [claim 1] cold rolling the annealed strip to the final cold-rolled thickness in the range of from 0.15 to 0.5 mm by single cold rolling or by double cold rolling with an intermediate continuous annealing; [0061] The coils have been then cold rolled in 
Regarding claim 26, it is noted that the prior art does not teach of the nitrogen to hydrogen pressure ratio as claimed in the instant claim. However, US'777 [0039] teaches that "Many different conditions can be adopted in order to inject the additional desired amount of nitrogen in terms of temperature, time, atmosphere composition" and is to provide " An adjustment of the amount of grain growth inhibitors can be adopted to further increase the magnetic stability of the final products. In this case the addition of grain growth inhibitors into the metallic matrix can be done by injecting nitrogen atoms in the strip from the surface.", thereby making the ammonia content and the nitrogen content in the steel a result effective variable. Therefore, it would have been obvious to one skilled in the art to adjust the ammonia content as suggested by the prior art to attain a nitrogen to hydrogen pressure ratio including the range claimed in the instant claim, to provide the addition of attain the desired magnetic stability of the final products.
Regarding claim 27, US'777 teaches [claim 1]  continuous thermal flattening annealing of the annealed strip; coating the annealed strip for electric insulation; thereby reading on a step that would affect magnetic domain refinement of the steel as claimed in the instant claim.

Response to Arguments
The rejection, “Claims 17-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/631577 (APP'577)”, as stated in the previous office action has been withdrawn in view of the abandonment of copending Application No. 15/631577 (APP'577)

Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.  
US'777 teaches [0041] In an embodiment of the invention the transfer bar is reheated between exiting the roughing stage and entering the finishing stage during the sequence of steps of the continuous hot rolling to increase the core temperature of the transfer bar by at least 30° C. This reheating of the transfer bar reduces any temperature fluctuations over the length and/or width of the transfer bar, thereby homogenising the recrystallization. In addition. the first hot rolling of the prior art is done after being homogenized. US'777 [0024] also teaches “According to the invention, it is essential that the core temperature of the cast strand is kept above 900° C. before the beginning of hot rolling in order to keep a certain amount of sulphur and/or selenium and nitrogen in solid solution in the metallic matrix to be available for fine precipitation during rolling.” Therefore, the prior art teaches of reheating the steel to increase the core temperature of the transfer bar by at least 30° C so that the core temperature of the cast strand is kept above 900° C. before the beginning of hot rolling and therefore suggests heating to a temperature above 900°C thereby reading on the heating to a temperature range in the [step d] of instant claim 28 since the claimed range of within 1350-1380°C of the instant claims overlap or lie inside ranges disclosed by the prior art (prior art suggests above 900°C for core temperature).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "in order to overheat the thin slabs without effecting grain growth or diffusion within the slabs, thereby achieving better plastic deformation of the entire slab") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 US'777 also teaches: [0042] In an embodiment of the invention the first roughing stage consists of two uni-directional and consecutive rolling stands and wherein the reduction in the first rolling stand is lower than 40%. [0043] In an embodiment of the invention the reduction in the second rolling stand is higher than 50%. [claim 12] that the final hot-rolled strip coils have a thickness in the range of at least 1.0 mm and/or at most 3.0 mm, and therefore reads on the thickness of the hot strip of the instant claim.
Regarding the argument that “The ranges claimed are not the inevitable result of setting the production process, as suggested by the Examiner, but a result of a detailed analysis of the metallurgical circumstances, starting with exactly adjusting the rolling temperature in the first rolling step, and so forth.”, Applicant's arguments have been fully considered but they are not persuasive. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a descaling of the surfaces previously treated", "any cleaning procedure whatsoever") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments directed to step (k), with respect to the temperature of the instant claim of >1150°C, it is noted that the prior art does not explicitly teach of the annealing temperature. However, the prior art teaches of a steel with substantially similar composition (see analysis above) and that it undergoes selective secondary recrystallization to attain Goss texture sharpness and related magnetic behaviour. Since the secondary recrystallization temperatures are dependent on the composition of the steel, one skilled in the art would expect the secondary recrystallization temperature range of the prior art to be in the range as claimed in the instant claim since the steel of the prior art and that of the instant claim have substantially identical composition. 
Regarding the arguments directed to claim 17, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a descaling treatment between decarburisation and nitriding") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the arguments directed at claim 19 of Mn/S and Al/N ratios, it is noted that the prior art does not teach of the ratios of Mn/S being greater than 6 and Al/N being greater than 4 as claimed in the instant claim. However, US'777 teaches that its specific example Steel 2 has 0.2 Mn, 0.024 Al, 0.006 S and 0.0068 N which yields Mn/S = 33.33 and Al/N to be 3.53 which means that the specific composition meets the claimed range of Mn/S but does not meet the claimed range of Al/N. However, US'777 teaches Mn, Al, S and N in ranges that overlap the claimed range of instant claim {Mn: 0.160 – 0.300 (instant claim) vs. 0.02 – 0.50 (prior art); Al: 0.020 – 0.040 (instant claim) vs. ≤ 0.07 (prior art); S: < 0.01 wt% or <100 ppm (instant claim) vs ≤ 0.04 wt% or ≤ 400 ppm (prior art) and N: < 0.01 wt% or <100 ppm (instant claim) vs ≤ 0.015 wt% or ≤ 150 ppm (prior art)}. Therefore, the claimed ranges of the ratios of Mn/S and Al/N of the instant claim would also overlap or lie inside the ranges disclosed by the prior art since the ranges of Mn, Al, S and N of the instant claims overlap or lie inside ranges disclosed by the prior art the thereby rendering the claimed ranges obvious over the teachings of the prior art (For example: Al/N would have a range of 1.33 (obtained by 0.02/0.015) to 40 (obtained by 0.04 / 0.001 -  see [0016] of prior art that indicates inhibitor and preferable maximum of N; Mn/S already shown that it can be met by specific example of the prior art). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 
Regarding the arguments directed to claim 20, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the temperature after casting can fall below 900 °C without suffering the negative effects associated with Al-nitrides and Mn-sulfides") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the arguments directed to claim 26 that the prior art US'777 does not teach the limitations of the instant claims namely the ranges, the prior art provides guidance as how to attain a range as follows. It is noted that the prior art does not explicitly teach of the range of ammonia as claimed in the instant claim. However, US'777 [0039] teaches "This can be done during the continuous annealing adding to the annealing atmosphere a nitriding agent, such as NH3.” "Many different conditions can be adopted in order to inject the additional desired amount of nitrogen in terms of temperature, time, atmosphere composition" and is to provide " An adjustment of the amount of grain growth inhibitors can be adopted to further increase the magnetic stability of the final products. In this case the addition of grain growth inhibitors into the metallic matrix can be done by injecting nitrogen atoms in the strip from the surface." thereby making the nitrogen content (which comes from the ammonia content) thereby making the ammonia/nitrogen in the steel a result effective variable. It is noted that the instant specification has not provided any criticality of the claimed range of ammonia in atmosphere in the cold-rolled strip. Therefore, it would have been obvious to one skilled in the art to adjust the ammonia content as suggested by the prior art, including the range claimed in the instant claim, to provide the addition of attain the desired magnetic stability of the final products. In addition, Generally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP § 2144.05 II A.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





//JOPHY S. KOSHY/ Primary Examiner, Art Unit 1733